"JUSTICE COATS,
dissenting.
1 43 Unlike the majority, I would not reach the merits of the People's petition for writ of certiorari because I believe that petition was not timely filed in this court,. While I agree that our holding concerning appeals from municipal court prosecutions in City of Aurora v. Rhodes, 689. P.2d 603 (Colo.1984), was premised on their commonality with appeals from county court prosecutions, and therefore should apply equally to the latter class of appeals, I believe the petition in this case would be untimely, even if it arose from a municipal court prosecution. In fact, I am more than a little baffled by the majority's application of our holding in Rhodes to the current appellate rules, effectively permitting more time to seek a writ of certiorari from an appeal to the district court than would be allowed from an appeal to the court of appeals itself, the court for which an express right to petition for rehearing was imputed to the district court in the first place.
144 In Rhodes we acknowledged that while they govern review in the court of appeals, CAR. 40, governing petitions for rehearing, and 41, governing issuance of the 'appellate court's mandate, did not actually reference or appear to contemplate a petition for rehearing in a district court sitting as a court of appellate review, but for various policy reasons, and because that rule did not expressly forbid. such a procedure, we. extended to parties in the district court the same right to petition for rehearing, within the same fourteen days permitted in the court of appeals, 689 P.2d at 608-09. Similarly, although C.A.R. 52 expressly permitted a petition. to this court within thirty days after the denial of a rehearing by the court of appeals, but made no mention of a rehearing in the district court and instead required that any petition to this court be filed not later than thirty days after rendition of the final judgment of that court, we nevertheless interpreted the rule to permit a petition to this court within thirty days after the denial of a *308rehearing by the district court. Id. At the time of our decision in Rhodes, the period specified in the rule for allowing a petition to this court, whether from a final judgment of the district court or from the denial of a petition for rehearing by the court of appeals, was the same-thirty days.
4[ 45 Between that time and this, the applicable appellate rules have undergone substantial amendment. As relevant here, Rule 52 was amended to permit a petition for writ of certiorari in this court whether a petition for rehearing had been filed in the court of appeals or not, and the thirty-day time limits with regard to a petition for writ of certiorari from either the district court or the court of appeals disappeared. Although Rule 52 still fails to make any reference to a petition for rehearing in the district court, with regard to the court of appeals, the rule was amended to provide different time periods for seeking review in this court, depending upon whether or not a petition for rehearing was filed. Specifically, the rule now prohibits a petition to this court before the expiration of the fourteen-day period allowed by Rule 40 for petitioning for rehearing, and permits only an additional twenty-eight days, rather than an additional forty-two days, after the denial of a petition for rehearing. Effectively, the rule therefore permits parties choosing to petition for rehearing and those choosing not to do so the same forty-two-day period within which to petition this court, disregarding any time during which a motion for rehearing might be pending before the court of appeals.
4 46 In the absence of any provision for a rehearing in the district court, Rule 52 now simply permits the same forty-two-day period to petition this court from a final judgment of the district court,. Although in Rhodes we relied on Rule 41 for the proposition that a judgment of the district court, like that of the court of appeals, would become final only upon the denial of a timely filed petition for rehearing, and therefore the thirty-day period for seeking review in this court would begin to run only upon the denial of, or expiration of time to file, a petition for rehearing, Rule 41 has been substantially amended as well. As currently written, Rule 41 provides for the issuance of a mandate, and therefore the finality of an appellate judgment, at different times, depending upon whether or not a petition for rehearing has been filed; and with regard to the denial of a timely petition for rehearing, the finality of the judgment is pegged to the specific twenty-eight day period permitted for seeking further review of the court of appeals judgment.
147 Despite it being beyond all dispute that the only provision of Rule 52 contemplating a petition for rehearing has effectively retained the thirty-day period (now rounded down to twenty-eight days to conform to the current rule-making convention of expressing all time periods as multiples of seven) for petitioning this court after the denial of a rehearing, the majority interprets the amended rule to permit the parties to an appeal in the district court, but not the court of appeals, a full forty-two days from the denial of a rehearing, just as would be permitted in the absence of any petition for rehearing. I object to the majority's reasoning largely for two reasons. First, I believe it represents a kind of mechanical adherence to one of our own prior holdings, without due consideration for the reasoning that led us to that holding. Second, even if this kind of literalism were thought to be worthy of a high court, I believe that, in this particular case, the majority actually misreads our precise holding in Rhodes.
¶ 48 With regard to the first of these reasons, the majority purports to be bound by what it considers to be our holding in Rhodes concerning the finality of a district court judgment:; "Where a petition for rehearing is timely filed in the district court, the district court judgment does not become final for purposes of the filing period for a petition for writ of certiorari under CAR. 52(a) until the district court denies the petition for rehearing." Maj. op. T 24. In light of our rationale in Rhodes, even the majority appears to acknowledge the anomalousness of an interpretation allowing more time for a petition to this court from a judgment of the district court than from a judgment of the court of appeals, but it leaves this "discrepancy" to be addressed by amendments to the appellate rules in the future. Id. at 124 n. 4. By *309contrast, to the extent that amendments already made to the appellate rules, following our holding in Rhodes, lead the specific terms of our analysis in that case to anomalous results, I would simply alter the terms of our analysis to make sense of the current appellate rules.
T49 With regard to the second reason, however, I believe the anomalous result reached by the majority to be erroneous and the product of a misreading of our precise holding in Rhodes, Unlike the majority, I would find that we narrowly limited our holding in Rhodes to a statement about the rules as they existed at that time, to avoid the effect of just these kinds of subsequent amendments. Although the majority characterizes our precise holding as defining the finality of a district court judgment for purposes of the filing period for a petition for writ of certiorari under C.A.R. 52(a), which is now forty-two days, we actually limited our holding to defining the finality of a district court judgment "for purposes of the thirty-day filing period for a writ of certiorari under CAR. 52(@)" Rhodes, 689 P.2d at 609 (emphasis added). I think it clear that we structured our holding as we did-in terms of the district court's retained jurisdiction and the lack of a final judgment until the denial of a petition for rehearing-only because that formulation allowed for identical treatment of a petition for rehearing in the district court and the court of appeals, and the same thirty-day period from the denial of which for seeking further review in this court. In any event, however, whether we did so for that reason or not, we clearly did expressly limit our holding concerning the finality of a judgment of the district court as having applicability only for purposes of the thirty-day filing period then existing in C.AR. 52(a). .
€50 In light of the amendments to the scheme of the appellate rules in the interim concerning the non-mandatory nature of petitions for rehearing in the court of appeals and the variable periods allowed for seeking further review in this court, I would find the specific holding of Rhodes no longer applicable to either municipal or county court appeals to the district court, While I believe it remains useful to permit petitions for rehearing in the district court, and petitions for certiorari to this court following the denial of a rehearing, for largely the same reasons we articulated in Rhodes, I believe these things must now either be found, by analogy, in the provisions governing such petitions in the court of appeals or, if not, then found to be unavailable in the absence of a more express rule. In either event, the People's petition for writ of certiorari in this case was not timely.
11 51 I therefore respectfully dissent.